

113 HJ 61 IH: To prevent further use of chemical weapons in Syria.
U.S. House of Representatives
2013-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA113th CONGRESS1st SessionH. J. RES. 61IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2013Mr. Pascrell introduced the following joint resolution; which was referred to the Committee on Foreign AffairsJOINT RESOLUTIONTo prevent further use of chemical weapons in Syria.Whereas the abuses of the regime of Bashar al-Assad have included the brutal repression and war upon its own civilian population, resulting in more than 100,000 people killed in the past two years, 2,000,000 Syrian refugees in neighboring countries, and 4,500,000 internally displaced persons in Syria, creating an unprecedented regional crisis and instability;Whereas the Assad regime has the largest chemical weapons programs in the region and has demonstrated its capability and willingness to repeatedly use weapons of mass destruction against its own people, including the August 21, 2013, attack in the suburbs of Damascus in which the Assad regime murdered over 1,400 innocent people, including hundreds of children;Whereas there is clear and compelling evidence of the direct involvement of Assad regime forces and senior officials in the planning, execution, and after-action attempts to cover up the August 21, 2013, attack and hide or destroy evidence of such attack;Whereas Syria is in material breach of the laws of war by having employed chemical weapons against its civilian population;Whereas the Arab League has declared with regards to the August 21, 2013, incident to hold the Syrian regime responsible for this heinous crime;Whereas the United Nations Security Council, in Resolution 1540 (2004), affirmed that the proliferation of nuclear, chemical, and biological weapons constitutes a threat to international peace and security;Whereas in the Syria Accountability and Lebanese Sovereignty Restoration Act of 2003 (Public Law 108–175), Congress found that Syria’s acquisition of weapons of mass destruction threatens the security of the Middle East and the national security interests of the United States;Whereas the actions and conduct of the Assad regime are in direct contravention of Syria’s legal obligations under the United Nations Charter, the Geneva Conventions, and the Protocol to the Hague Convention on the Prohibition of the Use in War of Asphyxiating, Poisonous or other Gases, and of Bacteriological Methods of Warfare, done at Geneva June 17, 1925, and also violate the standards set forth in the Convention on the Prohibition of the Development, Production, Stockpiling and use of Chemical Weapons and on their Destruction, done at Paris January 13, 1993;Whereas all possible diplomatic means should be pursued to assure that chemical weapons are not used again;Whereas pursuant to the War Powers Resolution (50 U.S.C. 1541 et seq.), Congress retains the power to authorize the use of military force; andWhereas, the conflict in Syria will only be resolved through a negotiated political settlement, and Congress calls on all parties to the conflict in Syria to participate urgently and constructively in the Geneva process: Now, therefore, be it1.Limitation on use of United States Armed ForcesThe President is authorized to use the United States Armed Forces with respect to Syria only if the President makes available to the Speaker of the House of Representatives and the President pro tempore of the Senate the President’s determination, not later than the date that is 14 days after the date of the enactment of a joint resolution specifically authorizing such use of the United States Armed Forces, that—(1)the Assad regime has not agreed to surrender its chemical weapons stockpiles to the international community to be dismantled as part of a verifiable, enforceable agreement; and(2)the Assad regime has not agreed to become a signatory to the Convention on the Prohibition of the Development, Production, Stockpiling and use of Chemical Weapons and on their Destruction, done at Paris January 13, 1993.